
	

113 HR 4912 IH: To limit Department of Defense funds to support United States or Iraqi combat activities in or around Iraq, and for other purposes.
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4912
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Nolan introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To limit Department of Defense funds to support United States or Iraqi combat activities in or
			 around Iraq, and for other purposes.
	
	
		1.Limitation on Department of Defense funds to support United States or Iraqi combat activities in or
			 around Iraq
			(a)Limitation
				(1)In generalNone of the funds made available to the Department of Defense may be obligated or expended after
			 the date of the enactment of this Act to support, directly or indirectly,
			 any United States or Iraqi combat activities in or around Iraq.
				(2)ExceptionFunds made available to the Department of Defense may be made available until 90 days after the
			 date of the enactment of this Act to protect the safety and or evacuate
			 United States nationals, including military, diplomatic, and contractor
			 personnel.
				(b)Combat Activities DefinedFor purposes of subsection (a), the term combat activities includes the use of United States military personnel or equipment in direct physical conflict, or
			 in combat supporting roles, including trainers or advisors.
			(c)Rule of construction relating to asylumNothing in this section shall be construed to preclude the President from arranging asylum or other
			 means of protection for Iraqi nationals who may be physically endangered
			 because of associations with the Government of the United States.
			(d)Rule of construction relating to intelligence activitiesNothing in this section shall be construed to preclude the President from conducting such
			 intelligence activities as may be necessary to protect the interests of
			 the United States.
			(e)Rule of construction relating to humanitarian assistanceNothing in this section shall be construed to preclude the President from providing humanitarian
			 assistance with respect to Iraq.
			
